 

Case 1:20-cr-00297-JFK . Document 38” Filéd 01727721 “Pagé TI of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we eee x
U.S.A
Ly. = : #20 Cr 297 (JFK)
Ovalle | |
- .

 

The sentencing in this case is set for J anuary 27, 2021-at 12:00 p.m. in Courtroom 24-B,

If the public wishes to hear this proceeding, they may call the following conference line

 

and dial-in:

 

  

AT&T Conference Litie 1-888-363-4749. | us i
Access Code: 788 3927 # a
| | zi BOALLY PILELS |

SO ORDERED. Dal

  

 

Dated: New York, New York

27-4

item

JOHN F, KEENAN '
United States District Judge

  

 

 

 
